DETAILED ACTION/EXAMINER’S COMMENTS
This action is responsive to the application No. 17/011,440 filed on September 03, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 05/23/2022 responding to the Office action mailed on 03/28/2022, has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 1-16 and 21-24.

Allowable Subject Matter           
Claims 1-16 and 21-24 are allowed. 
The following is an examiner’s statement of reasons for allowance: with respect to independent claims 1, 12, and 21, the prior art of record Shibata (US 2014/0177312), Huang (US 2013/0187235) and Huang (US 2018/0182766) disclose most aspects of the claimed invention.  However, regarding claim 1, they do not disclose that “a length of the second border in the second direction is greater than a sum of a length of the first region in the second direction and a length of the second region in the second direction, wherein a length of the third border in the second direction is equal to the length of the second border in the second direction2 of 1 1”.
Regarding claim 12, they do not disclose that “a length of the continuous P-well pickup region in the second direction is greater than or equal to a sum of lengths of the first regions and the second region in the second direction and a length of the continuous N-well pickup region is substantially equal to a length of the continuous P-well pickup region”.
Regarding claim 21, they do not disclose that “a length of the second interface in the second direction is at least as long as a sum of a length of the first region and a length of the second region in the second direction; and 10US Ser. No. 17/011,440 Reply to Office Action of 03/28/22 a length of the third interface is substantially equal to the length of the second interface in the second direction”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/Primary Examiner, Art Unit 2814